Citation Nr: 1708003	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-09 274	)	DATE   
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include sarcoidosis, to include as due to gas exposure.

2.  Entitlement to service connection for a heart disability, to include as secondary to sarcoidosis, or in the alterative, as due to gas exposure.

3.  Entitlement to service connection for a liver disorder, to include as secondary to sarcoidosis, or in the alterative, as due to gas exposure.

4.  Entitlement to service connection for bilateral eye disability, to include as secondary to sarcoidosis, or in the alterative, as due to gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The appellant had service with the Army National Guard of Michigan and Reserve service in the United States Army with inactive duty for training (INACDUTRA) in 1995 and active duty for training (ACDUTRA) from August 1995 to December 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and an April 2009 rating decision of the RO in Detroit, Michigan.  

These matters were before the Board in January 2011, April 2012 and February 2016.  They now return for appellate review.  

In September 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board observes that in August 2016, the appellant submitted an additional VA Form 9, Appeal to the Board of Veterans' Appeals, not in conjunction with a specific claim, which included a request for a Board hearing.  Specifically, the appellant stated she had not been afforded a hearing.  The pertinent regulations state that a veteran is entitled to "a hearing on appeal."  See 38 C.F.R. § 20.700 (2016).  As noted above, the appellant was afforded a Board hearing before the undersigned Veterans Law Judge regarding these matters in September 2011.  At the hearing, the appellant provided testimony relevant to the issues herein on appeal.  Neither the appellant nor her representative have proffered any argument as to why a second hearing is warranted.  The Board finds that no adequate basis for a second Board hearing on the matter has been provided.  Nevertheless, as the appeal is remanded for additional development below, the appellant or her representative may provide additional argument as to why a second hearing is warranted.

The Board has recharacterized the appellant's service connection claim for sarcoidosis more broadly to include any respiratory disorder, as in September 2011 testimony, and in other statements, the appellant reported that she believed that her sarcoidosis initially manifested as difficulty breathing during service.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Similarly, the Board has recharacterized entitlement to service connection for fibrillation of the heart to include any heart disability and entitlement to service connection for conjunctivitis of the eyes to include any eye disability.  

Following the issuance of the supplemental statement of the case in August 2016, additional evidence, including VA treatment records dated in August 2016, were associated with the record in November 2016, and private treatment records, from Mercy Health, were associated with the record in February 2017.  The appellant did not waive review of these records by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (c) (2016).  However, as the matters herein must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the specified development is completed.

In an October 2016 application for benefits, the appellant raised both original and duplicative claims.  Specifically, in October 2016, the appellant raised entitlement to service connection for sarcoidosis as due to gas exposure, sarcoidosis of the eyes as due to gas exposure, sarcoidosis of the liver as due to gas exposure, a left lung disability as due to gas exposure, breathing problems as due to gas exposure, seasonal breathing problems as due to gas exposure, a liver disorder as due to gas exposure, atrial fibrillation as due to gas exposure, conjunctivitis of the eyes as due to gas exposure and ventricular arrhythmia as due to gas exposure, which are encompassed in the matters on appeal herein.  

The nonduplicative original claims the appellant raised in October 2016 are whether new and material evidence has been received to reopen entitlement to service connection for bilateral tibial stress fracture as secondary to gas exposure, entitlement to service connection for a skin disability as secondary to gas exposure, entitlement to service connection for periodontal disease as secondary to gas exposure, service connection for swollen feet as due to gas exposure, service connection for swollen bilateral ankles and/or thighs as secondary to gas exposure, service connection for swallowing problems as due to gas exposure, service connection for heartburn as secondary to gas exposure and service connection for a learning disability as secondary to gas exposure.  These claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board notes that the Veteran was notified in a December 23, 2016 letter that her request for advancement on the Board's docket due to financial hardship was denied.  The appellant is hereby notified that additional communication received on February 6, 2017 in regard to her request for advancement on the Board's docket due to financial hardship is not sufficient to warrant reversal of the December 23, 2016 denial.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2016 Board remand, a VA medical opinion was obtained in connection with the appellant's sarcoidosis claim in April 2016.  Upon review, the Board finds the April 2016 opinion is inadequate for purposes of determining service connection as the examiner only addressed sarcoidosis and the record reflects the appellant has other respiratory diagnoses of record.  Specifically, she was diagnosed with dyspnea on exertion, allergic rhinitis and alveloar hypoventilation, as indicated in a July 2016 private medical record.  As such, the Board finds a remand is warranted so that another VA opinion may be obtained which address all respiratory diagnoses of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As the appellant's sarcoidosis claim is remanded for another medical opinion, the Board concludes updated private treatment records should be obtained and associated with the record.  In an October 2016 application for benefits, the appellant referenced treatment from Grand Rapids Community College from 1998 to 2012 and Mercy Health from 1995 to the present.  In an October 2016 statement the appellant reported treatment from Dr. Yurkos in Grand Rapids, MI, the Harrison Eye Center and Pulmonology Spectrum Health.  The record reflects that in November 2016, the appellant was requested to complete and return provided VA Forms 21-4142, Authorization and Consent to Release Information for private medical providers.  In response, the appellant provided an authorization for records from Mercy Health and these records were received in February 2017.  Additionally, private medical records had been received prior to the appellant's October 2016 statement, specifically such included treatment records from Dr. Yurkos which were received in July 2016.  However, the Board is unclear as to whether the appellant's private treatment records are complete.  Thus, on remand, complete private treatment records should be obtained, to the extent possible.

Finally, additional VA treatment records should be obtained.  The appellant's VA treatment records from the Battle Creek VA Medical Center (VAMC) dated from October 2007 to August 2016 are of record.  However, in an October 2016 application for benefits, the appellant indicated treatment from the Battle Creek VAMC in 1995.  Thus, on remand, VA treatment records, from the Battle Creek VAMC, to include all associated outpatient clinics, dated from 1995 to October 2007 and since August 2016, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2016).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, the Board finds that the issues of entitlement to service connection for a heart disability, to include as secondary to sarcoidosis, entitlement to to service connection for a liver disorder, to include as secondary to sarcoidosis, and entitlement to service connection for a bilateral eye disability, to include as secondary to sarcoidosis, are all inextricable intertwined with the sarcoidosis claim remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the appellant's updated VA treatment records, from the Battle Creek VAMC, to include all associated outpatient clinics, dated from 1995 to October 2007 and since August 2016, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The appellant and her representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the appellant and then attempt to obtain complete private treatment records, not already of record, to include from Grand Rapids Community College (to include from 1998 - 2012), Mercy Health (from 1995), Dr. Yurkos in Grand Rapids, MI, and the Harrison Eye Center and Pulmonology Spectrum Health.  All attempts to obtain these records must be documented in the claims file.  The appellant and her representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, return the claims file to the examiner who provided the April 2016 opinion, if available, or to another suitably qualified examiner, to provide an addendum opinion to the April 2016 opinion.  The claims file should be reviewed by the examiner in conjunction with the examination.

Request the examiner state whether it is at least as likely as not (a 50 percent probability) that any respiratory disability diagnosed proximate to the claim or during the pendency of the claim (to include dyspnea on exertion, allergic rhinitis and alveloar hypoventilation) was incurred in service or was caused by her active duty service, to include exposure to gas during training.  In providing the requested opinion(s), the examiner must discuss the in-service complaints of shortness of breath and swollen ankles as well as the appellant's thyroid disorder and surgery, the November 2005 record which reflects that the appellant had a dry cough since her thyroid surgery and her report of the development of wheezing in 2004 or 2005, and the clinical evidence of denials of dyspnea between separation from service.  

The rationale for all opinions expressed should be set forth.  

If deemed necessary by the examiner in order to provide the requested opinion, the appellant should be scheduled for an examination and properly notified of such.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

